Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
a) The image quality of Fig. 1a is poor and renders the relationships between part identifiers/parts/lead lines unclear. 
b) The unlabeled rectangular box(es) (Fig. 4: 710, 71, 70, 712, 726) shown in the drawings should be provided with descriptive text labels.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i)  (MPEP 608.01(m)).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohs et al. (US 6435327).
Regarding Claim 1,
A locking unit for the parking lock of an automatic transmission, for locking the movement of a piston which is movable by a drive and which can be acted on with hydraulic pressure, comprising a housing (with 1, 16, and 17, Fig. 2), which is formed at least partially from plastic (Fig. 2, note cross-section of 1), and a pressure-conducting channel (with 9) which is at least partially delimited radially to the outside, in relation to the longitudinal axis of the piston (2; alternatively, 6), by the inner wall of the housing (with 16) and which serves for guiding a pressurized medium along a fluid path for the actuation of the piston by action on a pressure side in a pressure chamber, characterized by at least one overpressure valve (8) which is fluidically connected to the pressure-conducting channel and the valve seat of which is formed integrally with the housing (Figs. 1-3).

Regarding Claim 2,
The locking unit as claimed in claim 1, wherein the housing is formed from plastic in a section that delimits the pressure-conducting channel (Figs. 1-3).
Regarding Claim 3,
The locking unit as claimed in claim 1, wherein the integral form of the valve seat and the housing is formed by overmolding of the valve seat.
Examiner note: MPEP 2113 states “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.". Rohs teaches an integral form of the valve seat and the housing (ex. Fig. 2).
Regarding Claim 4,
The locking unit as claimed in claim 1, wherein the integral form of the valve seat and the housing is formed by monolithic injection-molding of the valve seat.
Examiner note: MPEP 2113 states “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." Rohs teaches an integral form of the valve seat and the housing (ex. Fig. 2).
Regarding Claim 5,
The locking unit as claimed in claim 1, wherein the integral form of the valve seat and the housing is formed by joining of the valve seat and the housing.
Examiner note: MPEP 2113 states “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rohs in view of Kondou (US 7930887).
Regarding Claim 6, Rohs teaches the invention substantially as claimed except for
The locking unit as claimed in claim 1, wherein the at least one overpressure valve is arranged in the fluid path upstream or downstream, in the direction of the pressure side, of a filter element for the fluid.
Rohs does not teach a filter element.
Kondou teaches
for a piston (32, Fig. 7) which is movable by a drive and which can be acted on with hydraulic pressure,
a filter element (ex. 248a; ex. Col. 9, lines 18-28) for the fluid.
Since both references are directed to pistons which can be acted on with hydraulic pressure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unit of Rohs to use a filter as taught by Kondou in order to provide filtering of fluid, thereby preventing foreign matter from reaching the interior of the cylinder with the piston.

The locking unit as claimed in claim 6, wherein a closure part (ball 8) of the at least one overpressure valve is spring-preloaded into the closed setting of the at least one overpressure valve by at least one spring element (Fig. 2, ex. Col. 7, lines 1-3).
Regarding Claim 13,
The locking unit as claimed in claim 6, wherein the at least one overpressure valve is formed in the housing so as to be directly fluidically connected to a feed prechamber, the pressure-conducting channel or the pressure chamber (Fig. 2).
Regarding Claim 14,
The locking unit as claimed in claim 6, wherein the at least one overpressure valve is arranged opposite a feed opening (Figs. 1-3, annotated below) in the housing.

    PNG
    media_image1.png
    690
    337
    media_image1.png
    Greyscale
   

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rohs in view of Kondou and further in view of Schuller et al. (US 9255590).

wherein the at least one overpressure valve has an opening travel delimitation for the closure part,
wherein the opening travel delimitation has a delimiting element against which the closure part can abut to limit the opening travel,
wherein the delimiting element has a central channel running in an opening travel direction,
Rohs does not include details of the valve though it appears ball 8 interacts with valve 22 in Fig. 2 depiction.
Schuller teaches
wherein the at least one overpressure valve (1, Figs. 1-3) has an opening travel delimitation (5 with 27) for the closure part (Figs. 1-3),
wherein the opening travel delimitation (5) has a delimiting element (27) against which the closure part can abut to limit the opening travel,
wherein the delimiting element has a central channel (with 5) running in an opening travel direction.
Since both references are directed to overpressure valves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overpressure valve of Rohs to include an opening travel delimitation as taught by Schuller in order to provide an opening travel delimitation for the ball of the valve moving too far. From the depiction in Rohs’ Fig. 2 valve 22 may already provide this opening travel delimitation but it is unclear from the figure whereas Schuller provides a clear teaching of such an opening travel delimitation
Regarding Claims 11-12, Rohs teaches the invention substantially as claimed except for


the closure part guide element having fluid grooves running radially on the outside in the adjustment travel direction.
Schuller teaches
wherein the at least one overpressure valve has a closure part guide element (29) which guides the closure part along its adjustment travel,
the closure part guide element having fluid grooves (31) running radially on the outside in the adjustment travel direction.
Since both references are directed to overpressure valves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overpressure valve of Rohs to include a closure part guide as taught by Schuller in order to keep the closing element (ball) from escaping in the radial direction (Schuller - Col. 5, lines 3-7). 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rohs in view of Marks et al. (US 10288093).
Regarding Claim 15, Rohs teaches the invention substantially as claimed except for
The locking unit as claimed in claim 1, wherein a wall thickness of the housing is configured for hydraulic internal pressures of up to 30 bar.
Rohs does not specify the hydraulic operating pressure.
Marks teaches
a piston which is movable by a drive and which can be acted on with hydraulic pressure (ex. Col. 1, lines 17-54),

Since both references are directed to pistons which can be acted on with hydraulic pressure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Rohs to have a wall thickness of the housing configured for hydraulic internal pressures of up to 30 bar as taught by Marks in order to provide an appropriate pressure operating range and therefore appropriately designed housing.
Regarding Claim 16, Rohs teaches the invention substantially as claimed except for
The locking unit as claimed in claim 1, wherein a wall thickness of the housing is configured for hydraulic internal pressures of up to 25 bar.
Rohs does not specify the hydraulic operating pressure.
Marks teaches
a piston which is movable by a drive and which can be acted on with hydraulic pressure (ex. Col. 1, lines 17-54),
wherein a wall thickness of the housing is configured for hydraulic internal pressures of up to 30 bar (Col. 2, lines 54-63; can also see Col. 13, lines 39-41 or Figs. 12-13).
Since both references are directed to pistons which can be acted on with hydraulic pressure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Rohs to have a wall thickness of the housing configured for hydraulic internal pressures of up to 25 bar as taught by Marks in order to provide an appropriate pressure operating range and therefore appropriately designed housing.
Regarding Claim 17, Rohs teaches the invention substantially as claimed except for
The locking unit as claimed in claim 1, wherein a wall thickness of the housing is configured for hydraulic internal pressures of up to 21 bar.

Marks teaches
a piston which is movable by a drive and which can be acted on with hydraulic pressure (ex. Col. 1, lines 17-54),
wherein a wall thickness of the housing is configured for hydraulic internal pressures of up to 30 bar (Col. 2, lines 54-63; can also see Col. 13, lines 39-41 or Figs. 12-13).
Since both references are directed to pistons which can be acted on with hydraulic pressure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Rohs to have a wall thickness of the housing configured for hydraulic internal pressures of up to 21 bar as taught by Marks in order to provide an appropriate pressure operating range and therefore appropriately designed housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weiss teaches elements of the instant invention including valve characteristics. Schuller (US 9897206) teaches elements of the instant invention including a piston and overpressure valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/               Examiner, Art Unit 3745       
                                                                                                                                                                                  /F Daniel Lopez/Primary Examiner, Art Unit 3745